DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 11/11/2022.  Claims 1-20 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
No claims withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/11/2022.
In response to applicant’s argument to combine Species 1 and 2 because the connectors are the same shape “except for the shape of the indicia”.  The lack of or presence of an indicia effects the shape therefore the restriction in full is maintained.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “downrod” in line 2. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “pre-wired downrod”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (USPN 7,297,022) in view of Butterfield (USPN 4,810,207)
In reference to independent claim 1,  Pearce discloses a ceiling fan kit comprising: a set of pre-wired downrods (15, fig 1), each downrod having a hollow interior (15), wiring (59) passing through the hollow interior (col 3, lines 56-61 discloses “The electrical wires 59 from the motor and optional light kit which extend through the downrod and ball are mounted within the wire receivers 52 of the female electrical connector 51 and secured with the set screws. It should be understood that these wires 59 may be secured in the manufacturing facility so that an installer need not do so.”), and terminating on opposite ends in first and second wire leads (first end is the end of 59 that connects to the connector 51, second end is the end that attaches to the motor); a structure mount (17) configured to mount the pre-wired downrods (15) to a structure (ceiling mount 17 mounts 18, 19, and 15 to a ceiling); a fan motor assembly (12); at least one electrical connector (connector 51 and 32) configured to couple to at least one of the first, second or third wire leads (“first wire leads” of 59 connect to 51, seen in fig 1); and a set of blades configured to mount to the fan motor assembly (blades 13 mount to the motor assembly 12, fig 1).
Pearce is silent to the motor assembly having third wire leads.
Butterfield, a similar fan to that of Pearce, teaches a motor assembly (21, fig 1) having third wire leads (84, fig 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a set of wire leads directly above the motor assembly of Pearce like in Butterfield in order to provide continuity of electrical current flow to the motor, col. 5, lines 60-64 of Butterfield. 

In reference to dependent claim 2, Pearce in view of Butterfield teaches the ceiling fan kit of claim 1, Pearce further discloses a ceiling fan kit wherein the at least one electrical connector (25 & 51, fig 1) comprises a pair of mating electrical connectors (32 & 51, fig 1), with one of the at least one electrical connectors (51) configured to connect to the first and second wire leads (fig 1 shows the 51 connected to the “first wire lead”) and the other of the at least one electrical connectors configured to connect to one of the third wire leads or an electrical supply (32 connects to a power supply).

Claims 3-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (USPN 7,297,022) in view of Butterfield (USPN 4,810,207) as applied to claim 1 above, and further in view of Bethurum (USPN 2009/0017694).
In reference to dependent claim 3, Pearce in view of Butterfield teaches the ceiling fan kit of claim 2, Pearce further discloses a ceiling fan kit wherein the pair of mating electrical connectors (32 & 51, fig 1), however
Pearce and Butterfield do not teach a pair of mating push-in electrical connectors.
Bethurum, a similar wire connector as used in Pearce, teaches a pair of mating push-in electrical connectors (push in ports in 204 and 208, fig 30, para 0090). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical connectors of Pearce in view of Butterfield with the push-in ports of Bethurum because “quick, convenient and replaceable connections to the circuit are desirable” para 0006, Bethurum.  To be clear the electrical connector 32 and 51 of Pearce are modified by changing the ports that the wires connect to “push-in” ports.   
In reference to dependent claim 4, Pearce in view of Butterfield and Bethurum teaches the ceiling fan kit of claim 3, Pearce further discloses a ceiling fan kit further comprising at least one canopy (19 and 20, fig 1 can both be considered a canopy as seen in applicant’s figures).
In reference to dependent claim 5, Pearce in view of Butterfield and Bethurum teaches the ceiling fan kit of claim 4, Pearce further discloses a ceiling fan kit wherein the at least one canopy comprises multiple canopies (19 and 20, fig 1 can both be considered a canopy).
In reference to dependent claim 6, Pearce in view of Butterfield and Bethurum teaches the ceiling fan kit of claim 5, Pearce further discloses a ceiling fan kit wherein there is a one-to-one correspondence between at least one of the multiple canopies and one of the pre-wired downrods (there is a one-to-one correspondence between the canopy 19 and the downrod 15).
In reference to dependent claim 7, Pearce in view of Butterfield and Bethurum teaches the ceiling fan kit of claim 3, Pearce further discloses a ceiling fan kit further comprising a light unit (col 3, line 57 discloses an “optional light kit”).
In reference to dependent claim 9, Pearce in view of Butterfield and Bethurum teaches the ceiling fan kit of claim 3, Pearce further discloses a ceiling fan kit further comprising a downrod coupler (55, fig 1) connecting the pre-wired downrods (15) to a hanger bracket (bracket is 18 which supports 55 thru 19, fig 1).
In reference to dependent claim 10, Pearce in view of Butterfield and Bethurum teaches the ceiling fan kit of claim 9, Pearce further discloses a ceiling fan kit wherein the downrod coupler (55) is a trilobular ball (col 3, line 37 discloses that 55 is a trilobular ball).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Pearce (USPN 7,297,022) in view of Butterfield (USPN 4,810,207) further in view of Bethurum (USPN 2009/0017694) as applied to claim 3 above, and further in view of Mehta (USPN 5,189,412).
In reference to dependent claim 8, Pearce in view of Butterfield and Bethurum discloses the ceiling fan kit of claim 3, however
Pearce, Butterfield, and Bethurum are silent to a remote control.
Mehta, a similar ceiling fan, teaches a remote control (411, fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceiling fan of Pearce in view of Butterfield and Bethurum with the remote control of Mehta “to provide a portable, wireless remote control with a fan and light function display as well as automatic and timed control for both ceiling fan and light fixture” col 6, line 37-40 Mehta.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pearce (USPN 7,297,022) in view of Butterfield (USPN 4,810,207) as applied to claim 1 above, and further in view of Takai (USPN 4,725,698).
In reference to dependent claim 11, Pearce in view of Butterfield teaches the ceiling fan kit of claim 1, however
Pearce and Butterfield do not teach the at least one electrical connector comprises a jumper switch.
Takai, a similar electrical connector as found in Pearce, teaches the at least one electrical connector (11, fig 5) comprises a jumper switch (16, 17, fig 5), see col. 4, lines 24-59.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector in Pearce in view of Butterfield with the jumper switch in Takai “to provide a connector device which can readily make a mutual connection of a branch connector and terminating branch connector, and a connection and disconnection between these connectors and system”, thus obviating the necessity of using any extra strap connector, see col 2, line 24-28 and col. 4, lines 24-59.


Claims 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (USPN 7,297,022) in view of Butterfield (USPN 4,810,207) further in view of Bethurum (USPN 2009/0017694) further in view of Takai (USPN 4,725,698).
In reference to dependent claim 12, Pearce teaches a ceiling fan kit (fig 1) for mounting to a structure with a power supply having a power supply wire leads (power leads are 35, fig 1), the kit comprising: at least one downrod (15, fig 1) having a hollow interior and at least a first and second opening providing access to the hollow interior (col 3, lines 56-61 discloses “The electrical wires 59 from the motor and optional light kit which extend through the downrod and ball are mounted within the wire receivers 52 of the female electrical connector 51 and secured with the set screws. It should be understood that these wires 59 may be secured in the manufacturing facility so that an installer need not do so.”); wiring having opposing first and second ends (first end is the end of 59 that connects to the connector 51, second end is the end that attaches to the motor), with corresponding first and second wire leads (leads are on the ends of the wires); a structure mount (17) configured to mount the at least one downrod (15) to a structure (ceiling mount 17 mounts the 18, 19, and 15 to a ceiling); a fan motor assembly (12); and a first electrical connector (connector 51 and 32) having a releasably connected plug (32) and socket (51), a dual power supply configuration (col 3, line 57 discloses an “optional light kit” which would necessitate at least two power supply wires, one for the light and one for the motor), however
Pearce does not teach the motor assembly having third wire leads,
with each of the plug and socket having push-in ports for receiving the first wire lead and a power supply wire lead, and 
a jumper switch operably between a first position corresponding to a single power supply switch configuration and a second position corresponding to a dual power supply switch configuration.
Butterfield, a similar fan to that of Pearce, teaches a motor assembly (21, fig 1) having third wire leads (84, fig 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a set of wire leads directly above the motor assembly of Pearce like in Butterfield in order to provide continuity of electrical current flow to the motor, col. 5, lines 60-64 of Butterfield.
Pearce and Butterfield do not teach each of the plug and socket having push-in ports for receiving the first wire lead and a power supply wire lead.
Bethurum, a similar wire connector as used in Pearce, teaches push-in ports for receiving wire leads and power supply lead (push in ports in 204 and 208, fig 30, para 0090).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical connectors of Pearce in view of Butterfield with the push-in ports of Bethurum to provide “quick, convenient and replaceable connections to the circuit are desirable” para 0006, Bethurum.  To be clear the electrical connector 32 and 51 of Pearce are modified by changing the ports that the wires connect to “push-in” ports. 
Pearce, Butterfield, and Bethurum do not teach a jumper switch operably between a first position corresponding to a single power supply switch configuration and a second position corresponding to a dual power supply switch configuration.
Takai, a similar electrical connector as found in Pearce, teaches the at least one electrical connector (11, fig 5) comprises a jumper switch (16, 17, fig 5) see col. 4, lines 24-59, switchable between a first position and a second position (within the connector 11 when the switch 16 is in the “a” position 12 and 15 are not “jumped”, in the “b” position 12 and 15 are connected or “jumped”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector in Pearce in view of Butterfield, and Bethurum with the jumper switch in Takai “to provide a connector device which can readily make a mutual connection of a branch connector and terminating branch connector, and a connection and disconnection between these connectors and system”, thus obviating the necessity of using any extra strap connector, see  col 2, line 24-28 and col 4, lines 24-59.  To be clear by adding a jumper switch one power supply inlet could supply two different power draws the fan and the optional light kit (col 3, line 57 discloses an “optional light kit”).  

In reference to dependent claim 13, Pearce in view of Butterfield, Bethurum, and Takai teach the ceiling fan kit of claim 12, Pearce further teaches a  wherein one of the plug (32, fig 2) and the socket (51, fig 3) comprises at least five (fig 2 and 3 shows that there are five conductors in the plug and socket) push-in ports (Pearce is silent to push-in ports, however Bethurum, combined above, discloses push-in ports) however 
Pearce, Butterfield, Bethurum, and Takai are silent to the ports corresponding to a fan wire, a light wire, two ground wires, and a neutral wire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ports in the disclosed way because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and it leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 550 U.S. at 421, 82 USPQ2d at 1397. The examiner submits that it is within the general skill of a worker in the art to provide the needed number of ports for parts needing wirings.

In reference to dependent claim 14, Pearce in view of Butterfield, Bethurum, and Takai teach the ceiling fan kit of claim 13, however
Pearce, Butterfield, Bethurum, and Takai do not teach the other of the plug and the socket comprises at least six push-in ports corresponding to a fan wire, two light wires, a ground wire, and two neutral wires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use six ports because it has been held In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VIB. Adding one more port to the connector without a new and unexpected result has no patentable significance.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ports in the disclosed way because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and it leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 550 U.S. at 421, 82 USPQ2d at 1397. The examiner submits that it is within the general skill of a worker in the art to provide the needed number of ports for parts needing wirings.

In reference to dependent claim 15, Pearce in view of Butterfield, Bethurum, and Takai teach the ceiling fan kit of claim 14, however
Pearce, Butterfield, Bethurum, and Takai do not explicitly teach the jumper switch couples the fan wire and the light wire of the one of the plug and the socket in the second position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the jumper and the obvious electrical connectors (see above) in the disclosed way because it is within the general skill of a worker in the art to properly make such coupling. 

In reference to dependent claim 16, Pearce in view of Butterfield, Bethurum, and Takai teach the ceiling fan kit of claim 15, Takai further teaches the jumper switch (16, fig 5) is located on the other of the plug and the socket. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the jumper switch on either the plug or the socket because it is an obvious matter of design choice since both accomplish the same thing, that is, providing power to another circuit (Sarle, col. 3, lines 3-10) In re Leshin, 125 USPQ 416.
In reference to dependent claim 20, Pearce in view of Butterfield, Bethurum, and Takai teach the ceiling fan kit of claim 12, however
 Pearce, Butterfield, Bethurum, and Takai do not teach a second electrical connector having a releasably connected plug and socket, with each of the plug and the socket having push-in ports for receiving the first wire lead and the power supply wire lead.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second electrical connector because it has been held In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VIB.


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (USPN 7,297,022) in view of Butterfield (USPN 4,810,207) further in view of Bethurum (USPN 2009/0017694) further in view of Takai (USPN 4,725,698) as applied to claim 16 above, and further in view of Perez (USPAP 2008/0280471).
In reference to dependent claim 17, Pearce in view of Butterfield, Bethurum, and Takai teach the ceiling fan kit of claim 16, however 
Pearce, Butterfield, Bethurum, and Takai do not teach indicia for the push- in ports identifying the corresponding one of the fan wire, the light wire, the ground wire and the neutral wire.
Perez, a similar wire connector housing as used in Pearce, teaches indicia (120, fig 1) for the ports (106, fig 2) identifying the corresponding one of the fan wire, the light wire, the ground wire and the neutral wire (para 0006 discloses “identifying indicia are associated with each of the recesses for identifying each of the wires in the wire adapters in the recesses. The identifying indicia may be in the form of letters, numbers, symbols, shapes and/or colors, most of which can be formed by raised or recessed portions of an exterior surface of at least one of the shells”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the indicia marking of Perez on the electrical connector of Pearce in view of Butterfield, Bethurum, and Takai to make “a space-efficient and cost-effective multi-wire connection device for facilitating the connection of multiple wires to multiple terminals” para 0004; Perez.  

In reference to dependent claim 18, Pearce in view of Butterfield, Bethurum, Takai, and Perez the teach the ceiling fan kit of claim 17, Perez further discloses wherein the indicia comprises at least one of a color or an icon (para 0006 discloses “identifying indicia are associated with each of the recesses for identifying each of the wires in the wire adapters in the recesses. The identifying indicia may be in the form of letters, numbers, symbols, shapes and/or colors, most of which can be formed by raised or recessed portions of an exterior surface of at least one of the shells” examiner is interpreting an icon and a symbol to be functionally equivalent).
In reference to dependent claim 19, Pearce in view of Butterfield, Bethurum, Takai, and Perez the ceiling fan kit of claim 18, Perez further discloses wherein the indicia comprises both a color and an icon (para 0006 discloses “identifying indicia are associated with each of the recesses for identifying each of the wires in the wire adapters in the recesses. The identifying indicia may be in the form of letters, numbers, symbols, shapes and/or colors, most of which can be formed by raised or recessed portions of an exterior surface of at least one of the shells” examiner is interpreting an icon and a symbol to be functionally equivalent) for each of the push-in ports (Perez is silent to push-in ports, however Takai, combined above does disclose push-in ports).

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Sleeter (USPN 2,957,955) discloses a jumper switch.
 Motten (USPN 3,057,975) discloses a jumper switch.
 Chan (USPN 4,808,071) discloses a ceiling fan with a connector.
 Tseng (USPN 6,305,974) discloses ceiling fan wiring.
Broughman (USPAP 2015/0090858) discloses a ceiling fan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746